UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1343



KOOSHA E. POUYAN,

                                               Plaintiff - Appellant,

          versus

DAVID M. SMITH; MIKE G. SHENIGO; AUTOMATED
CONVEYOR SYSTEMS, INCORPORATED,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. Jackson L. Kiser, Chief District
Judge. (CA-95-28-L)


Submitted:   January 23, 1997              Decided:   January 29, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Koosha Pouyan, Appellant Pro Se.     Robert Cornelius Wood, III,
Kristine H. Smith, EDMUNDS & WILLIAMS, P.C., Lynchburg, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Koosha Pouyan appeals the district court's order granting sum-

mary judgment to Defendants in this action filed pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-

2 (1994). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Pouyan v. Smith, No. CA-95-28-L
(W.D. Va. Feb. 15, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2